Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed 08/19/2022, the following has occurred: claims 1 ,4-5, 10, 14, 17, and 23 have been amended. Now, claims 1-11 and 13-23 remain pending.
The previous rejections under 35 U.S.C. 112(a) and (b) are withdrawn based on the amendments to the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-11, 13-15, 17, 20, and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shreiber, US Patent Application Publication No. 2014/0344701.
As per claim 10, Shreiber teaches a non-transitory storage medium storing instructions readable and executable by a workstation including an electronic processor operatively connected with at least one display, at least one user input device, and a radiology examinations data storage (see Figures 1A and 1B) to perform a radiology viewing method operating on at least one radiology image and a radiology report, the radiology viewing method comprising: displaying at least a portion of the at least one radiology image in an image window shown on the at least one display (see paragraph 0031; PACS viewer processes medical image data allowing images to be displayed), the at least one radiology image retrieved from a first server computer (see paragraph 0030; referring to alternative embodiment in which file server 113, holding medical image data that is subsequently displayed at PACS viewer 104, is separate from remote server 108. In this case, file server 113 is encompassed by recited first server computer); displaying at least a portion of the radiology report retrieved from a second server computer in a report window shown on the at least one display (see paragraph 0035; report generator module shows the report on the screen; with reference to paragraph 0030; as noted above in the alternative embodiment in which the file server 113 is separate from remote server 108, the remote server 108, which includes the PACS server 110, is encompassed by the recited second server computer because this server supplies the non-image data (i.e. the radiology report), particularly in a scenario in which the PACS server provides all functionality for the PACS viewer 104 (paragraph 0032)); and using a set of image tags identifying anatomical features in the at least one radiology image (see paragraph 0034; segmentation data, defining locations and boundaries of elements of the medical images is encompassed by the recited image tags), a set of report tags identifying clinical concepts in passages of the radiology report (see paragraph 0036; parsed data based on directionality, context, phrases, etc. is encompassed by the recited report tags), and an electronic medical ontology (see paragraph 0036; the described “context,” dictionary, and other nlp algorithms are encompassed by the recited medical ontology), at least one of: (1) receiving via the at least one user input device a selection of an anatomical feature shown in the image window, identifying at least one related passage of the radiology report, and highlighting the at least one related passage of the radiology report in the report window; and (2) receiving via the at least one user input device a selection of a passage of the radiology report shown in the report window, identifying at least one related anatomical feature of the at least one radiology image, and highlighting the at least one related anatomical feature of the at least one radiology image in the image window (see paragraphs 0040-0041; selection of a passage of the report is received via cursor position within the report which is used to identify and highlight the related portion of the medical image; since the claims recites “at least one of” (1) and (2), the prior art need only anticipate one of (1) and (2) to anticipate the claim); and identifying (i) an absence of any related passage in any radiology report of the radiology examinations of the same patient in the radiology examinations data storage, and (ii) an absence of any related anatomical feature in the radiology images of any radiology examination of the same patient in the radiology examinations data storage (see paragraph 0045; identifies absence of certain anatomic words and corresponding image data such as the provided example of “spleen” so that this “passage” is not processed by the parsing module or PACS viewer); wherein the electronic medical ontology is domain-specific (see paragraph 0036; the “context” of the words is encompassed by a “domain” for the “ontology”).
As per claim 11, Shreiber teaches the medium of claim 10 as described above.  Shreiber further teaches radiology viewing method further includes identifying related passages of the radiology reports of all radiology examinations of the same patient in the radiology examinations data storage, and identifying related anatomical features of the radiology images of all radiology examinations of the same patient in the radiology examinations data storage (see paragraphs 0047-0048; all passages and related portions of images are packaged and stored).
As per claim 13, Shreiber teaches the medium of claim 10 as described above.  Shreiber further teaches the radiology viewing method further comprises: spatially registering the at least one radiology image with an anatomical atlas (see paragraph 0034; images can be segmented according based on location and boundaries of organs or portions of organs; locations and boundaries of organs are encompassed by the recited anatomical atlas); and generating the set of image tags by associating image features of the anatomical atlas with corresponding spatial regions of the spatially registered at least one radiology image (see paragraph 0039; data from image segmentation, identifying which parts of the image can be highlighted is communicated to the image interaction module).
As per claim 14, Shreiber teaches the medium of claim 10 as described above.  Shreiber further teaches the radiology viewing method further comprises: identifying passages in the radiology report with entries of the medical ontology (see paragraph 0036; the described “context,” dictionary, and other nlp algorithms are encompassed by the recited medical ontology); and generating the set of report tags by associating the identified passages of the radiology report with clinical concepts described in the corresponding entries of the medical ontology (see paragraph 0036; parsed data based on directionality, context, phrases, etc. is encompassed by the recited report tags). 
As per claim 15, Shreiber teaches the medium of claim 10 as described above.  Shreiber further teaches the displaying of at least a portion of the at least one radiology image in the image window and the displaying of at least a portion of the radiology report in the report window are performed concurrently such that the image window and the report window are shown simultaneously on the at least one display (see Figure 3).
As per claim 17, Shreiber teaches a radiology viewing method operating on at least one radiology image and at least one radiology report, the radiology viewing method comprising: displaying, on at least one display of a workstation, an image window showing at least a portion of the at least one radiology image retrieved from a first server computer (see paragraph 0030; referring to alternative embodiment in which file server 113, holding medical image data that is subsequently displayed at PACS viewer 104, is separate from remote server 108. In this case, file server 113 is encompassed by recited first server computer; see paragraph 0031; PACS viewer processes medical image data allowing images to be displayed); displaying, on the at least one display, a report window showing at least a portion of the at least one radiology report retrieved from a second server computer (see paragraph 0030; as noted above in the alternative embodiment in which the file server 113 is separate from remote server 108, the remote server 108, which includes the PACS server 110, is encompassed by the recited second server computer because this server supplies the non-image data (i.e. the radiology report), particularly in a scenario in which the PACS server provides all functionality for the PACS viewer 104 (paragraph 0032); see paragraph 0035; report generator module shows the report on the screen); receiving via at least one user input device a selection of one of (i) an anatomical feature shown in the image window or (ii) a report passage shown in the report window (see paragraphs 0040-0041; selection of a passage of the report is received via cursor position within the report); identifying one of (i) at least one passage of the at least one radiology report corresponding to the selected anatomical feature or (ii) at least one anatomical feature of the at least one radiology image corresponding to the selected report passage, the identifying being performed by an electronic processor operating on a set of image tags identifying anatomical features in the at least one radiology image, a set of report tags -9-identifying clinical concepts in passages of the at least one radiology report, and an electronic medical ontology (see paragraphs 0040-0041; selection of a passage of the report is received via cursor position within the report which is used to identify and highlight the related portion of the medical image); and highlighting one of (i) the identified at least one passage of the radiology report in the report window or (ii) the identified at least one anatomical feature of the at least one radiology image in the image window (see paragraphs 0040-0041; selection of a passage of the report is received via cursor position within the report which is used to identify and highlight the related portion of the medical image).
As per claim 20, Shreiber teaches the method of claim 17 as described above.  Shreiber further teaches the receiving comprises receiving a selection of a report passage shown in the report window (see paragraphs 0040-0041; selection of a passage of the report is received via cursor position within the report); the identifying comprises identifying at least one anatomical feature of the at least one radiology image corresponding to the selected report passage (see paragraphs 0040-0041; selection of a passage of the report is received via cursor position within the report which is used to identify and highlight the related portion of the medical image); and the highlighting comprises highlighting the identified at least one anatomical feature of the at least one radiology image in the image window (see paragraphs 0040-0041; selection of a passage of the report is received via cursor position within the report which is used to identify and highlight the related portion of the medical image).
As per claim 22, Shreiber teaches the method of claim 17 as described above.  Shreiber further teaches spatially registering the at least one radiology image with an anatomical atlas (see paragraph 0034; images can be segmented according based on location and boundaries of organs or portions of organs; locations and boundaries of organs are encompassed by the recited anatomical atlas); and generating the set of image tags by associating image features of the anatomical atlas with corresponding spatial regions of the spatially registered at least one radiology image (see paragraph 0039; data from image segmentation, identifying which parts of the image can be highlighted is communicated to the image interaction module).
As per claim 23, Shreiber teaches the method of claim 17 as described above.  Shreiber further teaches identifying passages in the radiology report with entries of the medical ontology (see paragraph 0036; the described “context,” dictionary, and other nlp algorithms are encompassed by the recited medical ontology); and generating the set of report tags by associating the identified passages of the radiology report with clinical concepts described in the corresponding entries of the medical ontology (see paragraph 0036; parsed data based on directionality, context, phrases, etc. is encompassed by the recited report tags). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shreiber, US Patent Application Publication No. 2014/0344701 in view of Yakami, US Patent Application Publication No. 2017/0300630.
As per claim 16, Shreiber teaches the medium of claim 10 as described above. Shreiber further teaches the radiology viewing method further includes highlighting the related passage of the radiology report in the report window using a highlighting color or pattern (see paragraph 0049; related passage can be highlighted by inserting a hyperlink in the text where the related text occurs); and highlighting the related anatomical feature of the at least one radiology image in the image window using a highlighting color or pattern (see paragraph 0038).  Shreiber does not explicitly teach the highlighting of the related passage and the anatomical feature are a same color or pattern.  Yakami teaches displaying related, selected findings and images (see paragraphs 0054 and 0068), wherein the related medical information can be highlighted according to a variety of colors, patterns, etc. (see paragraph 0058).  Yakami further teaches options for displaying different items of linked information in either different highlighting colors or the same highlighting colors (see paragraph 0061). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to select a common color or pattern from those described in in Yakami to show related image and text information that have a cause/basis association as described by Yakami (see paragraph 0054) for the related text and image information in Shreiber.  One of ordinary skill in the art would have been motivated to add this additional color/pattern display technology to the system of Shreiber to accommodate user preferences for the clearest presentation of association information (see paragraph 0061 of Yakami).
As per claim 21, Shreiber teaches the method of claim 20 as described above.  Shreiber further teaches the highlighting further comprises highlighting the selected report passage and highlighting any other passages of the same radiology report of passages of other radiology reports, where - 10 -the same anatomical feature has been identified, in the report window (see paragraph 0049; related passage can be highlighted by inserting a hyperlink in the text where the related text occurs; 0048-0049; all tagged information is packaged and stored). Shreiber does not explicitly teach the highlighting of the related passage and the anatomical feature are a same highlighting.  Yakami further teaches displaying related, selected findings and images (see paragraphs 0054 and 0068), wherein the related medical information can be highlighted according to a variety of colors, patterns, etc. (see paragraph 0058).  Yakami further teaches options for displaying different items of linked information in either different highlighting or the same highlighting (see paragraph 0061). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to select a common highlighting from those described in in Yakami to show related image and text information that have a cause/basis association as described by Yakami (see paragraph 0054) for the related text and image information in the system of Shreiber.  One of ordinary skill in the art would have been motivated to add this additional highlighting display technology to the system of Shreiber to accommodate user preferences for the clearest presentation of association information (see paragraph 0061 of Yakami).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shreiber, US Patent Application Publication No. 2014/0344701 in view of Sasai, US Patent Application Publication No. 2015/0235008.
As per claim 18, Shreiber teaches the method of claim 17 as described above.  Shreiber further highlighting comprises highlighting the identified at least one passage of the at least one radiology report in the report window (see paragraph 0049; identified passage can be highlighted by inserting a hyperlink in the text where the related text occurs).  Shreiber does not explicitly teach receiving a selection of an anatomical feature shown in the image window and identifying at least one passage of the at least one radiology report corresponding to the selected anatomical feature. Sasai teaches receiving a selection of an anatomical feature shown in an image window (see paragraph 0094; user selects location on medical image); and identifying at least one term for at least one radiology report corresponding to the selected anatomical feature (see paragraphs 0099-0102).  Since Shreiber already links anatomical images with associated terms in a radiology report, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date identify at least one of the related terms in the system of Shreiber based on a selected location of the anatomical image as taught by Sasai with the motivation of reducing the burden on doctors creating medical reports (see paragraph 0006 of Sasai).

Claim 1-9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shreiber, US Patent Application Publication No. 2014/0344701 in view of Yakami, US Patent Application Publication No. 2017/0300630 and further in view of Sasai, US Patent Application Publication No. 2015/0235008.
As per claim 1, Shreiber teaches a radiology viewer comprising: a picture archive and communication system (PACS) implemented in a first server computer (see paragraph 0030; referring to alternative embodiment in which file server 113, holding medical image data that is subsequently displayed at PACS viewer 104, is separate from remote server 108. In this case, file server 113 is encompassed by recited first server computer); a report-images linkage component implemented in a second server computer (see paragraph 0030; as noted above in the alternative embodiment in which the file server 113 is separate from remote server 108, the remote server 108 is encompassed by the recited second server computer); a workstation, comprising: an electronic processor (see paragraph 0023); at least one display (see paragraph 0031); at least one user input device (see paragraph 0009); and a non-transitory storage medium (see paragraph 0023) storing: instructions readable and executable by the electronic processor to retrieve a radiology examination including at least one radiology image and a radiology report from a radiology examinations data storage in the PACS (see paragraph 0030; as noted above, referring to the alternative embodiment in which file server 113 is separate from remote server 108; file server 113 supplies the radiology image; see paragraph 0028; reporting module and PACS viewer generate reports and corresponding images for display), instructions readable and executable by the electronic processor to retrieve or generate a set of image tags identifying anatomical features in the at least one radiology image (see paragraph 0034; segmentation data, defining locations and boundaries of elements of the medical images is encompassed by the recited image tags) and a set of report tags identifying clinical concepts in passages of the radiology report from the second server computer (see paragraph 0036; parsed data based on directionality, context, phrases, etc. is encompassed by the recited report tags; see paragraph 0030; as noted above in the alternative embodiment in which the file server 113 is separate from remote server 108, the remote server 108, which includes the PACS server 110, is encompassed by the recited second server computer because this server supplies the non-image data (i.e. the radiology report), particularly in a scenario in which the PACS server provides all functionality for the PACS viewer 104 (paragraph 0032)); instructions readable and executable by the electronic processor to display at least a portion of the at least one radiology image in an image window shown on the at least one display and to display at least a portion of the radiology report in a report window shown on the at least one display of the workstation (see paragraph 0028; reporting module and PACS viewer generate reports and corresponding images for display); and instructions readable and executable by the electronic processor to receive via the at least one user input device a selection of a passage of the radiology report shown in the report window and to identify at least one related anatomical feature of the at least one radiology image using the set of image tags, the set of report tags, and the electronic medical ontology and to highlight the at least one related anatomical feature of the at least one radiology image in the image window (see paragraphs 0040-0041; selection of a passage of the report is received via cursor position within the report which is used to identify and highlight the related portion of the medical image).
Although the selected passage of the report and the related anatomical image are linked using the set of image tags, the set of report tags, and an electronic medical ontology as described above, Shreiber does not explicitly teach identifying at least one related passage of the report based on a selection of an anatomical feature shown in the image window.  Furthermore, although Shreiber teaches highlighting both passages from the report and selected anatomical features (see paragraphs 0040-0041 and 0049), Shreiber does not explicitly teach the highlighting of the related passage and the anatomical feature use a same emphasis.
Sasai teaches receiving a selection of an anatomical feature shown in an image window (see paragraph 0094; user selects location on medical image); and identifying at least one term for at least one radiology report corresponding to the selected anatomical feature (see paragraphs 0099-0102).  Since Shreiber already links anatomical images with associated terms in a radiology report, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date identify at least one of the related terms in Shreiber based on a selected location of the anatomical image as taught by Sasai with the motivation of reducing the burden on doctors creating medical reports (see paragraph 0006 of Sasai).
Yakami teaches displaying related, selected findings and images (see paragraphs 0054 and 0068), wherein the related medical information can be highlighted according to a variety of colors, patterns, emphasis, etc. (see paragraph 0058).  Yakami further teaches options for displaying different items of linked information in either different highlighting emphasis or the same highlighting emphasis (see paragraph 0061). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to select a common emphasis from those described in in Yakami to show related image and text information that have a cause/basis association as described by Yakami (see paragraph 0054) for the related text and image information in Shreiber and Sasai.  One of ordinary skill in the art would have been motivated to add this additional emphasis display technology to the system of Shreiber and Sasai to accommodate user preferences for the clearest presentation of association information (see paragraph 0061 of Yakami).
As per claim 2, Shreiber, Sasai, and Yakami teaches the radiology viewer of claim 1 as described above.  Shreiber further teaches the instructions readable and executable by the electronic processor to retrieve or generate a set of image tags and a set of report tags operate to generate sets of image tags identifying anatomical features in all radiology images stored in the radiology examinations data storage and to generate sets of report tags identifying clinical concepts in passages of all radiology reports stored in the radiology examinations data storage (see paragraphs 0048-0049; all tagged information is packaged and stored); identify all related passages in all radiology reports of all radiology examinations of the same patient in the radiology examinations data storage (see paragraphs 0048-0049); and the instructions readable and executable by the electronic processor to receive a selection of a passage of the radiology report shown in the report window and to identify at least one related anatomical feature of the at least one radiology image operates to identify all related anatomical features in all radiology images of all radiology examinations of the same patient in the radiology examinations data storage (see paragraphs 0048-0049).
As noted above, Shreiber and Yakami does not explicitly teach identifying at least one related passage of the report based on a selection of an anatomical feature shown in the image window. However, Sasai teaches receiving a selection of an anatomical feature shown in an image window (see paragraph 0094; user selects location on medical image); and identifying at least one term for at least one radiology report corresponding to the selected anatomical feature (see paragraphs 0099-0102). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add these features to the system of Shreiber and Yakami for the reasons given above with respect to claim 1.
As per claim 3, Shreiber, Sasai, and Yakami teaches the radiology viewer of claim 1 as described above.  Shreiber further teaches the instructions readable and executable by the electronic processor to generate the set of image tags perform operations including: spatially registering the at least one radiology image with an anatomical atlas (see paragraph 0034; images can be segmented according based on location and boundaries of organs or portions of organs; locations and boundaries of organs are encompassed by the recited anatomical atlas); and generating the set of image tags by associating image features of the anatomical atlas with corresponding spatial regions of the spatially registered at least one radiology image (see paragraph 0039; data from image segmentation, identifying which parts of the image can be highlighted is communicated to the image interaction module).
As per claim 4, Shreiber, Sasai, and Yakami teaches the radiology viewer of claim 1 as described above.  Shreiber further teaches the instructions readable and executable by the electronic processor to generate the set of report tags perform operations including: identifying keywords in the radiology report with entries of the medical ontology (see paragraph 0036; the described “context,” dictionary, and other nlp algorithms are encompassed by the recited medical ontology); and generating the set of report tags by associating passages of the radiology report containing the identified keywords with clinical concepts described in the corresponding entries of the medical ontology (see paragraph 0036; parsed data based on directionality, context, phrases, etc. is encompassed by the recited report tags).
As per claim 5, Shreiber, Oh, Sasai, and Yakami teaches the radiology viewer of claim 1 as described above.  Shreiber further teaches the instructions readable and executable by the electronic processor to generate the set of report tags perform operations including: performing natural language processing on the radiology report to identify passages of the radiology report corresponding with entries of the medical ontology (see paragraph 0036; applies nlp algorithms); and generating the set of report tags by associating the identified passages of the radiology report with clinical concepts described in the corresponding entries of the medical ontology (see paragraph 0036; parsed data based on nlp algorithms is encompassed by the recited report tags).
As per claim 6, Shreiber, Sasai, and Yakami teaches the radiology viewer of claim 1 as described above.  Shreiber in view of Sasai teaches receiving the selection of the anatomical feature and identifying the related report passage as well as receiving the selection of the report passage and identifying the related anatomical feature.  However, Shreiber, and Sasai does not explicitly teach displaying a connecting arrow connecting the anatomical feature and passage of the radiology report.  Yakami further teaches the highlighting of the linked medical information, including imaging information includes displaying a connecting arrow connecting the related medical information (see Figure 7A; shows and example of selected imaging information connected to selected observation information with a displayed line). The broadest reasonable interpretation of the recited “arrow” encompasses the lines of Yakami. Alternatively, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to rearrange the displayed lines with arrowheads to be included in in the links between images and observations as an obvious matter of design choice.  In either case, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add arrows linking selected report passages and anatomical image locations in the display of Shreiber and Sasai to accommodate user preferences for the clearest presentation of association information (see paragraph 0061 of Yakami).
As per claim 7, Shreiber, Sasai, and Yakami teaches the radiology viewer of claim 1 as described above.  Shreiber further teaches the instructions readable and executable by the electronic processor to display at least a portion of the at least one radiology image in an image window shown on the at least one display and to display at least a portion of the radiology report in a report window shown on the at least one display operate to display the image window and the report window simultaneously on the at least one display (see Figure 3).
As per claim 8, Shreiber, Sasai, and Yakami teaches the radiology viewer of claim 1 as described above.  Shreiber further teaches the electronic processor includes: a server computer connected to read and execute the instructions to generate the set of image tags and the set of report tags and to further store the set of image tags and the set of report tags in the radiology examinations data storage (see paragraphs 0029-0030 and 0034); and a viewer workstation operatively connected with the at least one display and the at least one user input device (see paragraph 0032).
As per claim 9, Shreiber, Sasai, and Yakami teaches the radiology viewer of claim 8 as described above.  Shreiber further teaches the viewer workstation is connected with the server computer and the radiology examinations data storage via the Internet (see paragraph 0029).
As per claim 19, Shreiber and Sasai teaches the method of claim 17 as described above.  Shreiberand Sasai does not explicitly teach the highlighting of the related passage and the anatomical feature are a same highlighting.  Yakami teaches displaying related, selected findings and images (see paragraphs 0054 and 0068), wherein the related medical information can be highlighted according to a variety of colors, patterns, etc. (see paragraph 0058).  Yakami further teaches options for displaying different items of linked information in either different highlighting or the same highlighting (see paragraph 0061). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to select a common highlighting from those described in in Yakami to show related image and text information that have a cause/basis association as described by Yakami (see paragraph 0054) for the related text and image information in Shreiber and Sasai.  One of ordinary skill in the art would have been motivated to add this additional highlighting display technology to the system of Shreiber and Sasai to accommodate user preferences for the clearest presentation of association information (see paragraph 0061 of Yakami).

Response to Arguments
In the remarks filed 01/04/2022, Applicant argues that Shreiber only describes a two-computer system and does not teach the three-computer system recited in the claims and none of the servers in Shreiber disclose an image-linkage component to link the reports.
In response to Applicant’s argument, it is initially noted that each of claims 1, 10, and 17 do not recite a “PACS is implemented on a first server computer” as argued.  Neither claim 10 nor claim 17 recites a PACS.  
Further, the examiner respectfully maintains the position that Shreiber teaches an alternative embodiment which describes a three-computer system including remote server 108, file server 113, and user’s workstation.  Paragraph 0030 of Shreiber describes the alternative embodiment where the remote server 108 (supplying the reports) is separate from the file server 113 (supplying the images) (see paragraph 0030) and that in some embodiments, the linkages are performed by the PACS portion of the remote server 108 in a scenario where the user’s workstation is a “thin client.”  
Applicant further argues that none of the servers disclose an image-linkage component to link the reports. Initially, it is noted that there is only a single recitation of an image linkage component, recited in claim 1, an no additional recitation of this component linking the reports. However, even if this were recited, it is respectfully maintained that linking the reports may be performed by the PACs portion of the remote server as explained above.  Therefore, for these reasons, this argument is not found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626